Filed 12/16/14 P. v. Jones CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR




THE PEOPLE,                                                          B253470
                                                                     (Los Angeles County
         Plaintiff and Respondent,                                   Super. Ct. No. TA122782-01)

         v.

ROBERT JONES,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County.
Kelvin D. Filer, Judge. Affirmed.
         Mona D. Miller, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Respondent.
      Appellant Robert Jones was convicted of attempted carjacking and robbery.
His court-appointed counsel has filed an opening brief raising no issues.
Following our independent examination of the entire record pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende), we conclude that no arguable issues exist,
and affirm.


                 RELEVANT PROCEDURAL BACKGROUND
      On April 10, 2012, appellant was arrested for the attempted carjacking (Pen.
Code, §§ 215, 664) and robbery (Pen. Code, § 211) of Annie-Claude Sanchis.1 On
June 5, 2012, prior to preliminary hearing, the trial court denied appellant’s
Marsden motion for a new court-appointed attorney.2
      On July 5, 2012, following the preliminary hearing, an information was
filed charging appellant with attempted carjacking (count 1) and robbery (count 2).
Accompanying the charges were allegations that appellant had suffered one prior
felony conviction constituting a serious felony (§ 667, subd. (a)(1)) and a strike
under the “Three Strikes” law (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)), for
which he had served a prison term (§ 667.5, subd. (a)). Appellant pleaded not
guilty and denied the special allegations.
      In August 2012, after appellant’s representation had been reassigned to
another court-appointed attorney, the trial court denied appellant’s Marsden
motion regarding that attorney. In September 2012, during appellant’s first jury
trial, appellant was determined to be not competent to stand trial, and a mistrial
was declared.



1     All further statutory citations are to the Penal Code.
2     People v. Marsden (1970) 2 Cal.3d 118.


                                             2
      In early January 2013, the trial court found appellant competent to stand
trial. On January 14, 2013, appellant asserted his right to self-representation under
Faretta v. California (1975) 422 U.S. 806, and was permitted to represent himself.
In April 2013, after the jury in appellant’s second trial was unable to reach a
verdict, the court declared a mistrial.
      On July 29, 2013, the jury in appellant’s third trial, at which he again
represented himself, found him guilty as charged. After finding the prior
conviction allegations to be true, the trial court denied appellant’s motions for a
new trial and to strike his strike, and sentenced him to a total term of nine years in
prison. The court selected the conviction for robbery as the principal count,
imposed the two-year lower term, doubled that term on the basis of appellant’s
prior strike (§§ 667, subd. (e)(1), 1170.12, subd. (c)(1)), and added a five-year
enhancement (§ 667, subd. (a)(1)). The court also imposed and stayed a five-year
term on appellant’s conviction for attempted carjacking (§ 654). This appeal
followed.


                                          FACTS
      A. Prosecution Evidence
      John Johnson testified that on April 10, 2012, he was working as a security
officer at the St. John’s Well Child and Family Center in Compton. While outside
the main clinic of that facility, Johnson saw Anne-Claude Sanchis drive into its
parking lot. As Sanchis left her car, appellant ran into the parking lot from a
neighboring street and approached her from behind. Following some “body
contact,” Sanchis turned to face appellant, and the pair appeared to sway back and
forth. When Sanchis yelled, “Hey,” Johnson moved toward the pair. As Johnson
did so, he noticed “a snatching movement” between appellant and Sanchis.


                                            3
Appellant entered Sanchis’s car, and tried unsuccessfully to start it with what
appeared to be a key.
       Johnson further testified that when he arrived at the car, he directed
appellant to get out of it. Appellant left the car, confronted Johnson, and asked,
“Where are the keys?” In response, Johnson told appellant that he needed to leave
the property, and that the police had been called. Instead of departing the
property, appellant entered the main clinic and then left it through another set of
doors. Upon leaving the main clinic, appellant dropped what he appeared to have
taken from Sanchis.
       Anne-Claude Sanchis testified that in April 2012, she worked as a nurse
practitioner at the St. John’s Well Child and Family Center in Compton. On April
10, Sanchis arrived at that facility and parked her car. Upon leaving the car, she
paused to close her purse. As she did so, she saw a man at the parking lot
entrance. After making eye contact with Sanchis, the man ran toward her and
grabbed her key chain, which held the fob required to start her car. According to
Sanchis, because she was holding her key chain and fob “really tight,” he “tore
. . . off” only the key chain, leaving the fob in Sanchis’s hand.3 The man entered
Sanchis’s car and tried unsuccessfully to start it. A security guard named “John”
then directed her to enter the main clinic and call the police. Later, after entering
the clinic, she saw appellant running toward it and “was pretty scared.”
       Johnson and Sanchis reported the incident in a 911 call, a recording of
which was played for the jury. During the call, Johnson said that Sanchis’s
assailant was wearing a white tank top and blue shorts. Within a few minutes of


3       Although Sanchis sometimes referred to the stolen property as her “car keys,” she
testified that the man took only her key chain, which she described as a “heart[-]shap[ed]
ring.”


                                             4
the call, Los Angeles County Sheriff’s Department deputy sheriffs detained
appellant near the St. John’s Well Child and Family Center.
       Los Angeles County Sheriff’s Department Deputy Sheriff Mara Osuna and
her partner transported Sanchis and Johnson to appellant’s location for field
identification show-ups. Sanchis and Johnson viewed appellant, and identified
him as the man responsible for the attempted carjacking.4 According to Osuna,
appellant was wearing a white tank top, blue shorts, and blue shoes.
       The jury viewed video recordings and photos from the security cameras at
the St. John’s Well Child and Family Center, which showed appellant running into
the parking lot, and later entering the main clinic, leaving it, and dropping some
keys. The cameras were not positioned to view the location of Sanchis’s car.


       B. Defense Evidence
       Ronald Guzek, an “audio video” expert, testified that he had extracted
photographs from the video recordings of the incident for comparison with
photographs of appellant. The photographs prepared by Guzek were admitted into
evidence.


                                     DISCUSSION
       After an examination of the record, appellant’s court-appointed counsel
filed an opening brief raising no issues and requesting this court to review the
record independently pursuant to Wende. In addition, counsel advised appellant of
his right to submit by supplemental brief any contentions or argument he wished
the court to consider. Appellant has neither presented a brief nor identified any

4      At trial, only Johnson identified appellant as the man who tried to take Sanchis’s
car.


                                             5
potential issues. Our examination of the entire record establishes that appellant’s
counsel has fully complied with his responsibilities and that no arguable issues
exist. (People v. Wende, supra, 25 Cal.3d at p. 441.)


                                  DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                             MANELLA, J.


We concur:




EPSTEIN, P. J.




WILLHITE, J.




                                         6